Citation Nr: 1606790	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  03-01 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for the residuals of a left knee TKA from February 1, 2008 and in excess of 60 percent from April 21, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from August 1951 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) from multiple rating decisions. 

In light of the complex procedural background, by way of history, in an April 2002 rating decision, the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA), the RO determined that the Veteran's previously assigned 10 percent disability rating should be continued.  The Veteran submitted a notice of disagreement (NOD) with this determination in May 2002, and timely perfected his appeal in January 2003.  

Thereafter, the Veteran was afforded a Travel Board hearing in July 2003, with the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the Veteran's claims file.  In February 2004, the Board remanded this claim for additional evidentiary development.  In April 2005, the Board denied the Veteran's claim.  

A total rating pursuant to § 4.71a, Diagnostic Code 5055, due to a left knee replacement was established from October 31, 2005, through November 30, 2006, and a 30 percent disability rating was assigned from December 1, 2006.  

Shortly thereafter, the Board was informed that the Veteran had received treatment for his left knee at a VA medical facility, which directly pertained to his claim.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the court held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  As such, upon reviewing the aforementioned treatment records, in December 2005, the Board vacated the April 2005 decision and remanded the claim to obtain all of the missing VA treatment records.

The Veteran underwent a second surgery for revision of his left knee TKA in December 2006.  In October 2007, the RO granted a second temporary total disability rating, pursuant to § 4.71a, Diagnostic Code 5055, from December 18, 2006, the date of the Veteran's second surgery, to January 31, 2008.  From February 1, 2008, the Veteran's disability rating was returned to 30 percent disabling.

In March 2012, the Board denied the issues of entitlement to a disability rating in excess of 10 percent for chondromalacia of the left patella, prior to October 31, 2005; and entitlement to a disability rating in excess of 30 percent for the residuals of a left knee total arthroplasty, from December 1, 2006, to December 17, 2006.  These matters are no longer on appeal.  At the same time, the Board remanded the issues of entitlement to a disability rating in excess of 30 percent for the residuals of a left knee TKA from February 1, 2008 for further development.  The Board also remanded the issue of entitlement to an initial disability rating in excess of 20 percent for a left shoulder disability for the required issuance of a statement of the case (SOC) and to give the Veteran and his representative an opportunity, in response, to complete the steps necessary to perfect his appeal of this downstream claim to the Board by also filing a timely Substantive Appeal (e.g., VA Form 9 or equivalent statement).  See Manlincon v. West, 12 Vet. App. 238 (1999). 

In September 2014, the RO issued the required SOC regarding the issue of entitlement to an initial rating in excess of 20 percent for the service-connected left shoulder disability.  The SOC also addressed the issue of entitlement to an effective date prior to April 7, 2006, for the grant of service connection for a left shoulder disability.  Manlincon, supra.  The Veteran did not perfect his appeal of these downstream claims by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement), so they are no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2015) (the regulations outlining the time limitations and procedures for appealing adverse RO determinations to the Board).  Furthermore, the issue has not been certified on appeal.  

In September 2014, the RO increased the rating assigned for left TKA to 60 percent disabling, effective April 21, 2012; this decision does not terminate the Veteran's appeal, as he is presumed to be seeking the maximum rating.  AB v. Brown, 6 Vet. App. 35 (1993).

As previously discussed in the March 2012 decision, the Board is aware of the holding in Rice v Shinseki, 22 Vet. App. 447 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  However, as the Veteran was granted entitlement to TDIU in January 2011, this issue is not before the Board.

In a January 2016 appellant's post-remand brief, the Veteran's representative raised a new claim seeking entitlement to effective date prior to April 7, 2006, for the grant of service connection for the residuals of the left humerus fracture on the basis of a clear and unmistakable error; however, this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action 38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum 60 percent rating for his left TKA from April 21, 2012.

2.  Prior to April 21, 2012, the Veteran's service-connected left knee TKA had been manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

4.  The evidence of record does not demonstrate that the Veteran's service-connected left knee disability (for both time periods in question) is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  For the period from April 21, 2012, the criteria for a schedular rating in excess of 60 percent for the residuals of a left knee TKA have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5055; 5256 - 5263 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 60 percent rating, but no higher, residuals of left knee TKA for the appeal period prior to April 21, 2012 have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5055; 5256 - 5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

Regarding claims for increased ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Prior to and following the initial adjudication of the Veteran's claim; letters dated in April 2002, June 2003, February 2004, March 2006, April 2006, October 2006, May 2008, July 2008, and April 2014 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R.§ 3.159(b)(1) (2015).  The letters dated in February 2004, April 2006, July 2008, April 2014 advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating for his service connected left knee disability, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letters dated in March, April, and October 2006, as well as in May and July 2008; and in April 2014 advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. The Veteran and his representative have been provided with ample time to respond with additional argument and evidence, the claim was readjudicated and additional supplemental statements of the case were provided to the Veteran in August 2009, January 2011, and September 2014.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet.App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a)(2015).  The RO provided the Veteran with appropriate VA examinations in March 2002, August 2003, March 2004, October 2006, July 2008, April 2009, and April 2012.  The aforementioned VA examination reports are thorough and supported by VA and private outpatient treatment records.  The examinations in this case are adequate upon which to base a decision on the time periods in question.  See Barr v. Nicholson, 2.1 Vet. App. 303, 311(2007).  (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, the Board finds there has been substantial compliance with its February 2004, December 2005, and March 2012 remand directives.  The development requested in the most recent March 2012 remand has been substantially completed.  In this regard, all available treatment records have been obtained, and the Veteran was afforded an examination in April 2012.  In short, the development was in accordance with the remand request and recent examination was adequate.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  The evidence does not suggest and the Veteran has not alleged that his disabilities have increased in severity since his last VA examination.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Acting Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

II.  Legal Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  See 38 U.S .C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.10(2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See 38 C.F.R. § 4.1, 4.2 (2015); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F .R. § 4.10 (2015).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in, parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2015).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  See 38 C.F.R. §  4.45 (2015).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to, at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2015).

Where there is a question as to which of two evaluations shall be applied, 'the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the 'lower rating will be assigned. See 38 C.F.R. § 4.7 (2015).

On December 18, 2006, the Veteran underwent a revision of his total left knee replacement surgery, and from such date a temporary total disability rating was assigned through January 31, 2008.  Effective February 1, 2008, a 30 percent disability rating was assigned per Diagnostic Code 5055, which is the minimum rating assigned following knee replacement surgery.  A 60 percent rating was assigned from April 21, 2012 under Diagnostic Code 5055, which is the maximum rating assignable under this criteria after a year has passed due to prosthetic replacement of the knee joint.   

More specifically, under Diagnostic Code 5055, prosthetic replacement of a knee joint for 1 year following implantation of prosthesis warrants a 100 percent rating; with chronic residuals consisting of severe painful motion or weakness in the affected extremity warrants a 60 percent rating; with intermediate degrees of residual weakness, pain, or limitation of motion being rated by analogy to diagnostic code 5256, 5261, or 5262; and a minimum rating of 30 percent.

Under Diagnostic Code 5256 for ankylosis of the knee, extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more warrants a maximum 60 percent rating, ankylosis in flexion between 20 degrees and 45 degrees warrants a 50 percent rating, and ankylosis in flexion between 10 degrees and 20 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a (2015). 

Under Diagnostic Code 5261 for limitation of leg extension, a maximum 50 percent rating requires limitation of extension to 45 degrees and a 40 percent rating requires limitation of extension to 30 degrees.  38 C.F.R. § 4.71a (2015). 

Under Diagnostic Code 5262, nonunion of the tibia and fibula with loose motion requiring a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a (2015). 

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees. Plate II, 38 C.F.R. § 4.71 (2015). 

Initially, the Board observes that Diagnostic Code 5055 does not provide for a rating in excess of 60 percent after the one-year period following implantation of the prosthesis during which a 100 percent rating is assigned.  A higher rating is not warranted because such a rating would exceed the maximum 60 percent allowable under the "amputation rule." See 38 C.F.R. §§ 4.25 , 4.68, 4.71a, Diagnostic Codes 5162, 5163, 5164 (providing that amputation at the middle or lower thirds of the thigh, amputation of the leg with defective stump, and amputation not improvable by a prosthesis controlled by natural knee action all warrant a 60 percent rating) (2013).  The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, where amputation is performed. 38 C.F.R. § 4.68 (2015). 

In this case, the Veteran is in receipt of the maximum 60 percent rating for residuals of a left knee TKA from April 21, 2012.  Thus, a rating in excess of 60 percent for his service-connected residuals of left knee TKA is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, that aspect of the appeal is denied.  The Board also notes that the Veteran has been service-connected for scar residuals of left total knee arthroplasty associated with total knee replacement and assigned a noncompensable rating, effective April 19, 2013.  As the Veteran has not appealed the assigned rating or the effective date, this issue is not before the Board.  

Thus, the remaining question is whether a higher rating is warranted for the Veteran's left knee TKA prior to April 21, 2012.

On review of the record treatment records from the Phoenix VAMC showed ongoing treatment for the Veteran's left knee condition.  The records noted that he walked with a very slow gait and that he used a motor scooter.  The Veteran continued to experience chronic left knee pain.  An April 2008 Orthopedic Clinic note reported that the Veteran had loosening with the tibial component and that he would have to continue to live with limitations.  In October 2010, the Veteran rated his continuous knee pain as an 8/10. 

On July 2008 VA examination, a history was noted of the Veteran undergoing two total knee arthroplasties within 14 months.  The Veteran reported that he used a wheelchair to get around, but while he was at home, he used a walker.  He stated that he would be getting a scooter soon, due to his poor mobility.  He reported that he had constant knee pain with flare-ups of 9/10 pain, which kept him awake at night.  He treated his pain with hydrocodone.  He reported that he was able to carry on with daily activities, dressing, and personal hygiene.  On examination of the left knee, there was marked quadricep atrophy of the left leg.  The examiner noted that due to the quadriceps atrophy, the Veteran has not done well with the new prosthesis.  

The examiner noted that there was marked limitation of motion of the left knee, which extended to 37 degrees and flexed to 93 degrees.  The Veteran was unable to complete three repetitions of range of motion due to severe pain.  The examiner noted that the major functional impact was pain rather than weakness, fatigue, lack of endurance, or incoordination.   The examiner reported that there was significant weakness of his left leg due to the atrophy of his thigh muscles.  The examiner noted that the Veteran had an x-ray of the left knee in April 2008 that demonstrated a total knee arthroplasty without change since October 2007. The impression was residuals, status post left total knee arthroplasty (TKA).  The examiner reported that the Veteran did not have giving way or locking of the left knee.  The Veteran stated that he could only walk for about 5 yards, "Then I am done." 

On April 2009 VA examination, the Veteran reported that he did not have pain in the knee area, but rather the pain was in the left calf, left thigh/hamstring, and left ankle.  He rated his pain in these areas as 7-8/10, and constant.  He claimed that his range of motion was limited and pain was worse with use of his knee.  He reported that he had flares up in the left knee a couple of times a month with occasional swelling, stiffness, and locking sensation.  He denied heat, redness, or instability in the left knee.  He stated that he took Vicodin 5/500 mg, a total of 8 tablets a day, and occasionally put over-the-counter cream/Tiger balm on his knee.  The Veteran has not had surgery since 2006 and denied any reinjury of the left knee, hospitalizations, or period of incapacitation.  He claimed that he was able to perform his activities of daily living for the most part, but required some assistance with showers.  He indicated that he has been using a scooter since October 2008.  He reported that he could walk with a walker for short distances and short periods.  He complained of muscle atrophy of the legs due to disuse.  

On physical examination, his posture and gait were slow and steady with a slight limp.  An examination of the left knee revealed tenderness to palpation.  The examiner reported that flexion was from 0 to 90 degrees and was limited by pain; extension was 0 to full extension.  The examiner found that the medial and lateral collateral ligaments, anterior/posterior cruciate ligaments, as well as the medial and lateral meniscus were intact.  Following 3 repetitions, there was no further limitation of range of motion or joint function due to pain, weakness, fatigue, instability, or lack of endurance.  X-rays revealed total knee replacement, left knee.

On February 2010 VA examination, the examiner noted that the Veteran was unable to stand for more than a few minutes based on his bilateral knee condition.  In addition, he was unable to walk more than a few yards. 

The VA examination conducted in December 2010 noted that the Veteran used an electric scooter to get around, but was able to take some steps and mount and dismount the examining table with difficulty.  

Given the above, prior to April 21, 2012, the Veteran's left TKA disability clearly had been manifested by painful motion.  The remaining question is whether that painful motion was severe.

VA treatment records showed that the Veteran was seen for chronic left knee pain, in which he described his pain as an 8/10 in October 2010.  On July 2008 VA examination, the Veteran reported that he had constant knee pain with flare-ups of 9/10 pain, which kept him awake at night.  His mobility was limited without the use of assistive devices such as a wheelchair or walker.  He later used a scooter for further assistance. On examination, there was marked quadriceps atrophy of the left leg and the examiner specifically noted that the Veteran has not done well with the new prosthesis.  The examiner also reported that the Veteran was unable to complete three repetitions of range of motion due to severe pain.  Furthermore, the examiner found that there was significant weakness in the left leg.  On April 2009 VA examination, the Veteran reported constant pain in the areas surrounding his knee as 7-8/10.  He stated that knee pain became worse with use.  He reported flare-ups a couple of times per month with occasional swelling, stiffness, and locking sensation.  On examination, his range of motion was limited by pain.  There was tenderness to palpation and the Veteran's posture and gait was slow and steady with a slight limp.  On February and December 2010 VA examinations, the Veteran was unable to stand for more than a few minutes, walk more than a few yards, and had difficulty with getting on and off of the examination table.  

The Board notes that the Veteran's last VA examination was conducted in April 2012; however, the findings and opinions still provide insight into the severity of the Veteran's disabilities during the time period in question.  

On April 2012 VA examination, the Veteran reported that he experienced flare-ups with use that impacted the function of the knee.  When reporting pain, the examiner indicated that the Veteran was unable to extend; or extension ended at 40 degrees.  The Veteran had functional loss and/or functional impairment of the knee and lower leg manifested by weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, and disturbance of locomotion.  There was interference with sitting, standing, and weight-bearing on the left side.  There was tenderness or pain to palpation for joint line or soft tissue of the left knee.  The Veteran had a meniscal condition manifested by frequent episodes of joint pain.  He had a joint replacement with residuals of chronic severe painful motion or weakness and 40 degree F-contracture plus loose components.  

The examiner found that the functional impairment of the left extremity was not such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Regarding functional impact, due to the Veteran's knee and lower leg conditions, he could not work as a printer due to the 40-degeee F-contracture of the left knee, pain, and loose components from the total knee replacement.  He could not do much in his motorized chair and could hardly walk far due to the need to put his weight on his arthritic right knee.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that, prior to April 21, 2012, his left TKA had been manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Thus, a 60 percent rating for the left knee disability is warranted under Diagnostic Code 5055.  As discussed earlier, an even higher rating is not warranted due to the "amputation rule."

In conclusion, the Board has applied the benefit-of-the-doubt doctrine in granting a 60 percent rating for residuals of a left knee TKA, both prior to April 21, 2012. However, as the preponderance of the evidence is against a higher rating and the claim for a higher rating since April 21, 2012, the benefit-of-the-doubt doctrine is not applicable to those aspects of the appeal.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the sake of economy, 'the Board will simultaneously discuss consideration of extraschedular ratings for both periods of this staged rating below.

Extraschedular Consideration

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.
The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's rating for his residuals of a left knee TKA contemplate the functional limitations caused by his left knee pain, to include limited motion as well as weakness in the left extremity.  Indeed, the Veteran has been assigned the maximum ratings available under the appropriate rating criteria, and the diagnostic criteria adequately describe the severity and symptomatology of his left knee disability.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected left knee disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  



ORDER

A rating in excess of 60 percent since April 21, 2012 for residuals of a left knee TKA, is denied.  

A 60 percent rating prior to April 21, 2012 for residuals of a left knee TKA, is granted, subject to the provisions governing the award of monetary benefits.  





______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


